IN THE UNlTED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
IN RE: § CASE NO. 15-52317G
Danny L. Ortiz §
Cynthia Ann Ortiz §
§
DEBTOR(S) § CHAPTER 13

MOTION TO VOLUNTARILY DISMISS CHAPTER 13 CASE
AND DISTRIBUTE PREVIOUSLY AWARDED ATTORNEY'S FEES

TO THE HONORABLE JUDGE OF SAID COURT:

Comes now, Debtor (so denominated whether individual or joint), and files this, Motion to
Voluntarily Dismiss Chapter 13 Case and Distribute Previously Awarded Attomey's Fees, and as
grounds therefore would shows as follows;

I.

Debtor represents that Debtor is no longer able to continue this Chapter 13 case. Debtor
further represents that this case has not been previously converted to Chapter 13 from another
chapter of the Bankruptcy Code.

II.

Debtor may have unpaid Chapter 13 attorney's fees owed to Debtor's attorney. Such fees
may be awarded under 11 U. S. C. sec. 330(a)(1) and (2) and constitute an administrative
priority under 11 U. S. C. Sec. 507(a). Debtor requests that the Chapter 13 Trustee will disburse
to the Debtor's Attomey (payable to Malaise Law Firm) from the balance of funds on the date of
dismissal of this case an amount up to $347.82. Any excess funds received will be remitted to
Debtor.

PRAYER
Wherefore, premises considered, Debtor prays the Court approve this Motion To Voluntarily

Dismiss Chapter 13 case and Distribute Previously Awarded Attorney's Fees, and direct the

Chapter 13 Trustee to remit all funds on hand on the date of the dismissal of this case up to

$347.82 to Debtor's attorney (payable to Malaise Law Finn).

 

Respectfully submitted,
De tor( ):

MALAISE LAW FIRM

W\, a 909 NE Loop 410, suite 300
Danny`lz .Or\t iz San Antonio, Texas 78209
9006 Portside Telephone: (210) 732-6699
San]Antonio, TX 78242 Telecopier: (210) 732-5826
act Q)\11

 

Cyntlr{` Ann Ortiz
9006 ortside
///'°\

San Antonio, TX 78242 -
<;; /»/~»~~~
. -/"
By:

J. Todd Malaise, SBN 00796984
David C. Werner, SBN 00797651
Steven G. Cennamo, SBN 04045600
ATTORNEYS FOR DEBTOR

CERTIFICATE OF SERVICE

The undersigned hereby certifies that, on f QQ(§L g 5 §_#, ZOLg, service of a
copy of the attached has been accomplished by CM/ECF to Mary K. Viegelahn, Chapter 13
Trustee, and by flrst class mail, postage paid, or hand delivered to the parties in interest listed
below and to all parties listed on the attached mailing matrix.

Danny L. Ortiz and Cynthia Ann Ortiz
9006 Portside
San Antonio, TX 78242

U.S. Trustee
615 E. Houston St . Rm 533 _ man

San Antonio, TX 18205 <é\;l//_Mm_, _ .. , .r

J. Todd Malaise
David C. Werner
Steven G. Cennamo

Label tutrix for local noticing
0542-5

Case 15-52317-caq

Western District of Texas

San Antonio

Fri Oct 5 15:11:53 CDT 2018

AmeriCredit Financial Services, Inc. dba Q|
P 0 Box 183853
Arlington, TX 76096-3853

Bexar County

c/o Don Stecker

Linebarger Goggan Blair & Sampson
711 Navarro, Ste. 300

San Antonio, TX 78205-1749

Cmre Financial Services Inc
3075 E Imperial Hvy Ste 200
Brea, CA 92821-6753

Conn Appliances, Inc.
d/b/a Conn's Home Plus
c/o Becket & Lee LLP
PO Box 3002 Dept Conns
Malvern,PA 19355-0702

Conns Credit Corp
3295 College St
Bea\mont, TX 77701-4611

Dept of Ed/navient
PO Box 9635
Wilkes Barre, PA 18773-9635

Financial Corporation Of America
Attn: Bankruptcy

PO Box 203500

Austin, TX 78720-3500

Granite State Management & Resources
The US Dept of Education

P.O. Box 3420

Concord, NH 03302-3420

lied Business Bureau
PO Box 1219
Park Ridge, IL 60068-7219

U.S. BANKRUPTCY CWRT
615 E. HOUSTON STREET, ROG( 597
SAN ANTONIO, TX 78205-2055

Attorney General of the US
Department of Justice

950 Pennsylvania Ave. N\l
Washington, DC 20530-0009

Business & Professional Services
621 N. Alamo St.

Attn: Bankruptcy

San Antonio, TX 78215-1836

Comonwealth Financial
245 Main St
Dickson City, PA 18519-1641

Conn Appliances, Inc. d/b/a Conns HomePlus
& attorney for Conn Credit I, LP

c/o Becket & Lee LLP

PO Box 3002 Dept. Conns

Halvern, PA 19355-0702

Credit Collections Svc
20 Box 773
Needham, m 02494-0918

Enhanced Recovery Corp
Attention: Client Services
8014 Bayberry Rd
Jacksonville, FL 32256-7412

First Prenier Bank
601 S llinnesota Ave
Sioux Falls, SD 57104-4868

Internal Revenue Service
P.O. Box 7346
Philadalphia, PA 19101-7346

Hedicredit, Inc
Po Box 1629
Maryland Beights, MO 63043-0629

Aaron's
1739 Sl Loop 410, Ste 601
San Antonio, TX 78227-1669

Bexar County

c/o Don Stecker

711 Navarro, Suite 300
San Antonio, TX 78205-1749

Central Credit
9550 Regency Squar
Jacksonville, FL 32225-8169

Comonvealth Financial
245 Main Street
Scranton, PA 18519-1641

Conns Appliances Inc. as Attorney-in-Fact an
P.O. Box 2358
Beaumont, TX 77704-2358

Credit Systems Intl In
1277 Country Club Ln
Fort llorth, TX 76112-2304

Eos Cca
Po Box 981025
Boston, 1411 02298-1025

an Financial
PO Box 181145
Arlington, TX 76096-1145

Loan Bxpress/ryl Mgt
25331 ll IH 10
San Antonio, TX 78257-9504

Navient
PO Box 9500
Wilkes Barre, PA 18773-9500

Navient Solutions, Inc. Department of Educat
Loan Services

P.O. Box 9635

wilkes-Barre, PA 18773-9635

SCIL Texas dba m.speedycasb.com
3611 N. Ridge Rd
Wichita, KS 67205-1214

S\m Loan Company
6915 S zarzamora St Ste
San Antonio, TX 78224-1111

US Attorney's office
601 NH Loop 410, Ste 600
San Antonio, TX 78216-5597

Cynthia Ann Ortiz
9006 Portside
San Antonio, TX 78242-3235

J. Todd Malaise03
14a1aise La\l Firm
909 NE Loop 410, Suite 300
San Antonio, TX 78209-1315

Mary K Viegelahn

Chapter 13 Trustee

10500 Beritage Blvd Suite 201
San Antonio, TX 78216-3631

Navient Solutions, Inc. on behalf of
Educational Credit Management Corporatio
P.O. Box 16408

St. Paul, NN 55116-0408

SRP 2013-7 LLC

SN Servicing

323 5th Street
Eureka, CA 95501-0305

(p)TO!OTA IDTOR CREDIT CORPORATION
PO BOX 8025
CEDAR RAPIDS IA 52408-8026

United States Trustee - SA12
08 Trustee's Office

615 E Houston, Suite 533

PO Box 1539

San Antonio, TX 78295-1539

Danny L. Ortiz
9006 Portside
San Antonio, 'l'X 78242-3235

J. Todd Nalaise04
llalaise La\v Firm
909 NE Loop 410, Suite 300
San Antonio, TX 78209-1315

Phoenix Finsncial Serv
8902 0tis Ave Ste 103a
Indianapolis, IN 46216-1009

Servicing Corp
323 Sth St
Eureka, CA 95501-0305

Toyota Motor Credit Corporation
PO Box 9013
Addison, Texas 75001-9013

VA Regional Office

Office of District Counsel
2515 Mur\lorth Dr

Houston, TX 77054-1603

J. Todd Malaise
909 NE Loop 410, Suite 300
San Antonio, 'l'X 78209-1315

J. Todd Malaise05
909 NE Loop 410, Suite 300
San Antonio, TX 78209-1315

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a thice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).

Toyota Motor Credit
PO Box 8026
Cedar Rapids, IA 52408

End of Label Matrix

Mailable recipients 48
Bypassed recipients 0
Total 48

